       Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 1 of 16




UNITED STATES DISTRICT COURT                                                        
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
SHIXU BAI,                                                           Docket No.:20-cv-4942(AJN)(RWL)

                                            Plaintiff,
        -against-

TEGS MANAGEMENT, LLC, GRAND MARKET
INTERNATIONAL CORP., SERGE BAUER, P.C.,
and SERGE BAUER,

                                             Defendants.
-----------------------------------------------------------------X

              STIPULATED PROTECTIVE ORDER GOVERNING THE
         PRODUCTION AND EXCHANGE OF CONFIDENTIAL INFORMATION

        WHEREAS, the parties to this action (c



Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

commercial, financial, and business information that the Parties, or any non-party, may need to

disclose in connection with discovery in this action;

        WHEREAS, the Parties have conferred in good faith and have agreed upon the terms of

this Stipulated Protective Order (

        WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action; and

        IT IS HEREBY ORDERED that the Parties hereto, along with their representatives,

agents, experts, and consultants, and any non-party that produces discovery in this action, shall

be entitled to the benefits of and adhere to the following terms regarding documents, data,

electronically-                                                       mony, and other information and
      Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 2 of 16




tangible items that are produced, made available for inspection, disclosed, or filed in this action

as follows:

       1.        All documents and information produced in this action by any Party or non-Party

herein shall be used solely for the purpose of the above-captioned action (i.e., to assert in Court

or defend in Court against claims based upon the subject matter of this action), and not for any

business, commercial, competitive, personal, publicity, or other purpose; provided, however, that

the foregoing shall not apply to documents and information that is or becomes publicly available

other than as a result of this action and/or a violation of this Protective Order. Any person

subject to this Protective Order who receives from any other person

              i.e., information of any kind provided in the course of discovery in this action,

including, but not limited to, documents, correspondence, ESI, email and/or testimony) that is



Protective Order shall not disclose such Discovery Material to anyone else except as expressly

permitted hereunder.

       2.        Any person or entity producing or disclosing Discovery Material, including

Parties and non-



either by notation on the document, statement on the record of the deposition, or written advice

to the respective undersigned counsel for the Parties hereto.

       3.

Material.
      Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 3 of 16




       4.                       -

Discovery Material that has not been disclosed by the Producing Party (other than to a person or

entity under an obligation or duty to treat the information or material confidentially) at any time

prior to the production of that Discovery Material in connection with this civil action. No

document, record, or information that is, or previously has been, publicly available (including

                                                                       -

       5.       A Producing Party may designate as Confidential all Discovery Material, and all

information contained therein, if such Discovery Material contains:

                a.     financial information (including without limitation profitability reports or

estimates, percentage fees, design fees, royalty rates, minimum guarantee payments, sales

reports, sales margins, profit and loss statements, invoices, purchase orders, balance sheets, tax

returns, and audited or non-audited financial statements);

                b.     information relating to ownership or control of any public or non-public

company;

                c.     business plans, product-development information, or marketing plans;

                d.     Any information regarding customer relationships, including any

information which suggests the identity of customers whose customer relationship is

confidential;

                e.     proprietary business information;

                f.     competitively sensitive business information;
      Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 4 of 16




               g.        information the disclosure of which would, in the good faith judgment of

the party designating the material as Confidential, be detrimental to the conduct

business or the business of any of that p      s customers or clients;

               h.        Any information of a personal or intimate nature regarding any individual;

or

               i.        Any other category of information given confidential status by this Court

after the date of this Protective Order.

       6.      Except with the prior written consent of the Producing Party, or by Order of the



described, characterized, or otherwise communicated or made available in whole or in part to any

person or entity other than the following:

               a.        Personnel of the Parties actually engaged in assisting in the preparation of

this action for trial or other proceeding herein, provided such persons have been advised of their

obligations hereunder;

               b.        Counsel for the Parties retained specifically for this action and their

associated attorneys, paralegals and other professional personnel (including support staff) who

are directly assisting such counsel in the preparation of this action for trial or other proceeding

herein, are under the supervision or control of such counsel, and who have been advised by such

counsel of their obligations hereunder;

               c.        Expert witnesses or consultants retained by the Parties or their counsel to

furnish technical or expert services in connection with this action or to give testimony with

respect to the subject matter of this action at the trial of this action or other proceeding herein,
      Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 5 of 16




provided such persons have signed the declaration in the form annexed hereto attesting to the

fact that they have read this Protective Order and agree to be bound by its terms;

               d.      Outside vendors providing services necessary to the gathering and

production of discovery material and/or to the prosecution or defense of the action, provided

such persons have signed the declaration in the form annexed hereto attesting to the fact that they

have read this Protective Order and agree to be bound by its terms;

               e.      The Court, persons employed by the Court, and court reporters

transcribing any hearing, trial, or deposition in this action or any appeal therefrom;

               f.      Any mediator or arbitrator that the Parties engage in this matter or that this

Court appoints, provided such persons have signed the declaration in the form annexed hereto

attesting to the fact that they have read this Protective Order and agree to be bound by its terms;

               g.      The author or recipient of the Confidential information;

               h.      A witness in the course of a deposition or in preparation for a deposition

provided that the witness has signed the declaration in the form annexed hereto attesting to the

fact that he or she has read the Protective Order and agrees to be bound by its terms, and/or

confirmed their understanding and agreement to abide by the terms of this Protective Order by

making such a statement on the record; and

               i.      Any other person agreed to by the parties.

       7.      Notwithstanding Paragraph 6(c)

be provided to persons listed therein only to the extent necessary for such expert or consultant to

prepare a written opinion, to prepare to testify, or to assist counsel in this action, provided that
      Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 6 of 16




such expert or consultant is using said Confidential Information solely in connection with this

action.

          8.   A Producing Party may designate as AEO all previously non-disclosed

                                               and all information contained therein, if such

documents or testimony contain information that the designating party reasonably and in good

faith believes is so highly sensitive that its disclosure could result in significant competitive or

commercial disadvantage to the designating party.

          9.   Except with the prior written consent of the Producing Party, or by Order of the

                                                                               ibed, characterized,

or otherwise communicated or made available in whole or in part to any person or entity other

than the following:

               a.      Counsel for the Parties retained specifically for this action and their

associated attorneys, paralegals and other professional personnel (including support staff) who

are directly assisting such counsel in the preparation of this action for trial or other proceeding

herein, are under the supervision or control of such counsel, and who have been advised by such

counsel of their obligations hereunder;

               b.      Expert witnesses or consultants retained by the Parties or their counsel to

furnish technical or expert services in connection with this action or to give testimony with

respect to the subject matter of this action at the trial of this action or other proceeding herein,

provided such persons have signed the declaration in the form annexed hereto attesting to the

fact that they have read this Protective Order and agree to be bound by its terms;
      Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 7 of 16




               c.      Outside vendors providing services necessary to the prosecution or

defense of the action, provided such persons have signed the declaration in the form annexed

hereto attesting to the fact that they have read this Protective Order and agree to be bound by its

terms;

               d.      The Court, persons employed by the Court, and court reporters

transcribing any hearing, trial, or deposition in this action or any appeal therefrom;

               e.      Any mediator or arbitrator that the Parties engage in this matter or that this

Court appoints, provided such persons have signed the declaration in the form annexed hereto

attesting to the fact that they have read this Protective Order and agree to be bound by its terms;

               f.      The author or recipient of the information;

               g.      A non-party witness in the course of a deposition or in preparation for a

deposition, provided that the witness has signed the declaration in the form annexed hereto

attesting to the fact that he or she has read the Protective Order and agrees to be bound by its

terms, and/or confirmed their understanding and agreement to abide by the terms of this

Protective Order by making such a statement on the record; or

               h.      The Party (including its employees, officers, and directors) that produces

and designates as AEO its own Discovery Material; or

               i.      Any other person agreed to by the parties.

         10.   Notwithstanding Paragraph 9(b) above, material designated as                  may be

provided to persons listed therein only to the extent necessary for such expert or consultant to

prepare a written opinion, to prepare to testify, or to assist counsel in this action, provided that

such expert or consultant (i) is not currently an employee of, or advising or discussing
      Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 8 of 16




employment with, or consultant to, any Party or any competitor or potential transaction

counterparty of any party, as far as the expert or consultant can reasonably determine and (ii) is

using said AEO material solely in connection with this action.

       11.     With respect to the Confidential or AEO portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

                                              ping



       12.     A Producing Party or its counsel may designate deposition exhibits or deposition

transcripts (or select portions thereof) as Confidential or AEO either by: (a) a statement on the

record, by counsel, at the time of such disclosure or before the conclusion of the deposition or

testimony; or (b) written notice, sent to all Parties within ten (10) business days of receipt of the

deposition transcript or other pretrial testimony in which case the reporter and all counsel

receiving notice of the designation shall be responsible for appropriately marking the copies of

the transcript in their possession or under their control as directed by the designating party. Prior

to the ten days following receipt by the examining attorney of a deposition transcript, all Parties

will treat the entire deposition transcript as if it had been designated AEO. At or before the end

of such ten day period, the deposition shall be classified appropriately.

       13.

consultants, vendors or witnesses is permitted herein (provided such persons have signed the

declaration in the form annexed hereto), it shall be the obligation of the Party making such

disclosure to obtain the required declaration in advance of the disclosure and to retain the

original, executed copy thereof.
      Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 9 of 16




         14.   A party may designate as Confidential or AEO subject to this Protective Order

any document, information, or deposition testimony produced or given by any non-party to this

case, or any portion thereof. In the case of documents, designation shall be made by notifying all

counsel in writing of those documents which are to be stamped and treated as Confidential or

AEO at any time up to fifteen (15) days after the production to all Parties of copies of those

documents by counsel for the party asserting the confidentiality designation. In the case of

deposition testimony, designation shall be made by notifying all counsel in writing of those

portions which are to be stamped or otherwise treated as such at any time up to fifteen (15) days

after the transcript is produced to all Parties. Prior to the expiration of such fifteen (15) day

period (or until a designation is made by counsel, if such designation is made in a shorter period

of time), all such documents shall be treated as AEO.

         15.   Extracts and summaries of Confidential or AEO information shall also be treated

as Confidential or AEO, as the case may be, in accordance with the provisions of this Protective

Order.

         16.   Any party issuing a subpoena to a non-party shall enclose a copy of this

Protective Order and notify the non-party that the protections of this Protective Order are

available to such non-party. Protected Information produced by third parties voluntarily or in

response to discovery requests may be governed by the terms of this Protective Order provided

the Party or third-party expressly invokes the protections herein and labels or designates

information accordingly.

         17.   Counsel shall take reasonable precautions to prevent the unauthorized or

inadvertent disclosure of any privileged material or Protected Information. Persons having
     Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 10 of 16




access hereunder to Protected Information shall use it only for purposes directly related to this

action, including appeals, and not, without the prior written consent of the Producing Party or by

order of the Court, for any other litigation or proceeding or for any business, commercial,

competitive, personal, publicity or other purpose. Photocopies of documents containing such

information shall be made only to the extent necessary to facilitate the permitted uses hereunder.

Any party or person receiving and processing Protected Information must implement measures

that ensure an adequate level of protection of Protected Information, prevent unauthorized access

to Protected Information, and comply with all applicable federal and state laws governing data

privacy. For purposes of this

disclosure, archiving, and destruction of data.

       18.     If any Party seeks to file with the Court any Protected Information in connection

with any pleadings, motions, or other papers (collectively, papers ), upon the filing deadline for

such papers and instead of publicly filing the papers, that party shall (1) serve upon the opposing

party and provide to the Court via hand delivery and/or email an unredacted copy of the papers;

and (2) electronically file a copy of the redacted papers. If redacting such papers is not

reasonably practicable, the filing party may file the cover page and/or a description of the papers

in lieu of a redacted version thereof.

       19.     All materials, or portions thereof, filed pursuant to Paragraph 18 shall be released

from confidential treatment by the Clerk of Court only upon further order of this Court or

consent of the Parties.

       20.     If any third party (including a governmental agency) subpoenas, requests, or

moves to compel disclosure by a Receiving Party (including any person to whom a receiving
     Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 11 of 16




party discloses Protected Information) of any Protected Information, or if any Receiving Party is

otherwise requested or required (by oral questions, interrogatories, request for information or

documents, civil investigative demand or similar process) to disclose any Protected Information,

such receiving party shall (a) if practicable give notice to counsel for the Producing Party via

electronic mail not more than three (3) business days after the Receiving Party receives such

subpoena or other discovery request, and which notice shall include or attach a complete copy of

the subpoena or other discovery request or (b), to the extent this is not practicable, shall give

notice to counsel for the Producing Party as soon as practicable pursuant to the terms hereof;

provided, however, that there shall be no obligation to provide notice of such subpoena or other

discovery request where such notice is prohibited by subpoena, regulation, court order, or

operation of law. The Producing Party may seek an appropriate protective order, object to such

subpoena, oppose such motion, or take such other action as it deems necessary to protect its

interest, at its discretion. No Receiving Party shall disclose Protected Information in response to

a subpoena or other discovery request before the date required by the terms thereof or by

applicable law. If, failing the entry of a protective order, a Receiving Party is compelled to

disclose Protected Information, that receiving party may, without liability hereunder, disclose

such portion of the Protected Information as it is so compelled to disclose.

       21.     In the event that any Receiving Party disagrees with the designation of any



counsel shall within 30 days of receipt of the document or materials advise the designating party

or its counsel in writing of the objection and identify the document or material with sufficient

specificity to permit the other to identify it. Within five (5) business days of receiving this
     Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 12 of 16




designation will be removed. If the appropriate designation cannot be resolved, then the dispute

may be presented to the Court. During the pendency of any such application to the Court, the

designated document or material shall continue to be tre

designated, subject to the provisions of this Protective Order. If the dispute is not presented to

the Court for resolution, such documents or materials shall continue to be treated as Confidential

or AEO subject to the provisions of this Protective Order.

       22.     Discovery Material may be designated Confidential or AEO at any time after it

has been produced. A Producing Party may notify the Receiving Party that documents or

materials that should have been withheld as privileged, or designated as Confidential or AEO,

were inadvertently produced or produced without the appropriate designation within a reasonable

time following the discovery that the Discovery Material was inadvertently produced or

produced without the appropriate designation. Upon receiving such notice, the Receiving Party

shall (a) immediately treat the document as if it had been so designated; (b) place the appropriate

designation on the document within two (2) business days of receipt of such notice; and (c) with

respect to allegedly privileged documents, return all copies thereof unless there is a good faith

basis upon which to challenge the invocation of privilege, in which case the Receiving Party may

retain no more than a single copy thereof for the sole purpose of seeking, within a reasonable

time and through an in camera review or other means designated to preserve the privilege

pending a ruling, to have the Court determine whether a privilege properly attaches to the

document. The inadvertent production of any privileged or Protected Information shall be

without prejudice to any claim that such material is privileged, confidential, or protected from
     Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 13 of 16




disclosure, and the Producing Party shall not be held to have waived any rights by such

inadvertent production. The Parties intend for this paragraph to be interpreted to provide the

maximum protection allowed by Federal Rule of Evidence 502(d).

       23.     Entering into this Protective Order, agreeing to and/or producing or receiving

Discovery Material, or otherwise complying with the terms of this Protective Order, shall not:

               a.        Prejudice in any way the rights of any Party to (i) seek production of

documents or information it considers subject to discovery or (ii) object to the production of

documents or information it considers not subject to discovery;

               b.        Prejudice in any way the rights of any Party to object to the authenticity or

admissibility into evidence of any Discovery Materials;

               c.        Operate as an admission by any Party that any particular Discovery

Material constitutes Protected Information;

               d.        Prejudice in any way the rights of any Party to (i) petition the Court for a

further protective order relating to any purportedly Protected Information or (ii) seek a

determination by the Court whether any Protected Information should be subject to the terms of

this Protective Order;

               e.        Prevent any Party from agreeing in writing to alter or waive the provisions

or protections provided herein with respect to any particular Discovery Material;

               f.        Prejudice in any way the rights of any Party to object to the relevance,

authenticity, use or admissibility into evidence of any document, testimony, or other evidence

subject to this Protective Order;
     Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 14 of 16




               g.      Preclude any Party from objecting to discovery that it believes to be

otherwise improper;

               h.      Operate as a waiver of any attorney-client, work product, or any other

privilege;

               i.      Prejudi                                                     -client privilege

or attorney work-product protection over any inadvertently produced materials.

       24.     Within thirty (30) days after receiving notice of the entry of an order, judgment,

or decree finally disposing of this action, including the exhaustion of all possible appeals, all

persons having received Protected Information shall either (i) make a good-faith and reasonable

effort to return such material and all copies thereof (including summaries, excerpts, and

derivative works) to counsel for the Producing Party; or (ii) make a good-faith and reasonable

effort to destroy all such Protected Information, and certify to that fact in writing to counsel for

the Producing Party. However, counsel for the Parties shall be entitled to retain court papers,

deposition and trial transcripts, and litigation files (including attorney work product and

discovery material containing Protected Information), provided that such counsel, and employees

of such counsel, shall maintain the confidentiality thereof and shall not disclose such court

papers, depositions and trial transcripts, and litigation files (including attorney work product and

Discovery Material containing Protected Information) to any person except pursuant to a court

order or agreement by the Producing Party or except as otherwise required by law.

       25.     The provisions of this Protective Order and the obligation to maintain the

confidentiality of the Protected Information produced hereunder, absent written permission or

further order of the Court, shall survive and continue to be binding after the conclusion of this
     Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 15 of 16




action. This Court shall retain jurisdiction over the Parties to the extent necessary to enforce said

obligation.

Dated: March 9, 2021

THE MADDOX LAW FIRM, LLC                           KANE KESSLER, P.C.

                                                   /s/ Arthur M. Rosenberg
Matthew Maddox                                     Arthur M. Rosenberg
125 Elm Street                                     Dana M. Susman
New Canaan, Connecticut 06840                      David A. Gold
(203) 972-5861                                     600 Third Avenue, 35th Fl.
                                                   New York, New York 10016-1901
Attorneys for Plaintiff                            (212) 541-6222

                                                   Attorneys for Defendants
                                                   Tegs Management, LLC and
                                                   Grand Market International Corp.


VIGORITO, BARKER, PATTERSON
NICHOLS & PORTER, LLP


 /s/ Gregg Weinstock
Gregg Weinstock
Karolina Wiaderna
300 Garden City Plaza, Suite 308
Garden City, New York 11530
(516)282-3355

Attorneys for Defendants
Serge Bauer, P.C. and Serge Bauer




Dated: 0DUFK                         _____________________________
      New York, New York                      ROBERT W. LEHRBURGER
                                              United States Magistrate Judge
      Case 1:20-cv-04942-AJN-RWL Document 60 Filed 03/10/21 Page 16 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
SHIXU BAI,                                                           Docket No.:20-cv-4942(AJN)(RWL)

                                            Plaintiff,
        -against-

TEGS MANAGEMENT, LLC, GRAND MARKET
INTERNATIONAL CORP., SERGE BAUER, P.C.,
and SERGE BAUER,

                                             Defendants.
-----------------------------------------------------------------X

                          Declaration of Agreement with Protective Order

        The undersigned hereby declares and affirms under penalty of perjury under the laws of

the United States of America, on the date set forth below, that he or she has read, understands,

and agrees to be bound by each of the terms contained in the Stipulated Protective Order

Governing the Excha

United States District Court for the Southern District of New York in the above-captioned action.

Specifically, and without limitation, the undersigned agrees not to use or disclose any

information made available to him or her other than in strict compliance with the Protective

Order, and to submit to the jurisdiction of the Southern District of New York for purposes of

enforcing the Protective Order.

Dated: _____________________                                 By: ________________________________

                                                             Print Name: ____________________
